992 So.2d 440 (2008)
A.T.W., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D08-1613.
District Court of Appeal of Florida, Third District.
October 22, 2008.
Joseph P. George, Jr., Criminal Conflict and Civil Regional Counsel, Third Region of Florida, and Nekishia L. Lester, Assistant Regional Counsel, for appellant.
Karla Perkins, Miami; Hillary Kambour, for appellee.
Before COPE and RAMIREZ, JJ., and SCHWARTZ, Senior Judge.

ON CONFESSION OF ERROR
PER CURIAM.
Upon consideration of DCF's candid and, we find, correct confession of error that the evidence does not support the *441 trial court's finding that the appellant father abandoned the four year old child involved in this case, the adjudication of dependency under review is reversed and the cause remanded for further proceedings consistent herewith.